UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4492



UNITED STATES OF AMERICA,

                                              Plaintiff -   Appellee,

          versus


CARL RAY MCNEIL, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-02-98)


Submitted:   March 23, 2005                   Decided:   May 4, 2005


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis H. Sullivan, Jr., THE SULLIVAN LAW FIRM, P.C., Wilmington,
North Carolina, for Appellant. Frank D. Whitney, United States
Attorney, Anne M. Hayes, Christine Witcover Dean, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Carl Ray McNeil, Jr., appeals his convictions and 447

month sentence for possession of a firearm as a convicted felon and

use of a firearm in the commission of a felony, in violation of 18

U.S.C. §§ 922, 924 (2000).      Finding no error, we affirm.*

            McNeil first claims that the district court erred in its

determination that he is an armed career criminal.                   Criminal

defendants may waive their statutory right to direct appeal as part

of a plea agreement with the government.         United States v. Marin,

961 F.2d 493, 496 (4th Cir. 1992).         For a waiver to be effective,

the plea agreement must be entered into knowingly and voluntarily,

and   the   district   court   must    specifically   inquire   as    to   the

defendant’s knowledge of the waiver provision.         Id.   Our review of

the plea colloquy indicates that it was conducted in compliance

with Fed. R. Crim. P. 11, that McNeil entered his plea knowingly

and voluntarily, and that the district court apprised him of the

appellate waiver provision.           Accordingly, we conclude that the

terms of the plea agreement are enforceable against McNeil and

preclude his claim with respect to his status as an armed career

criminal.




      *
      McNeil has not raised a claim under either United States v.
Booker, 125 S. Ct. 738 (2005), or Blakely v. Washington, 124 S. Ct.
2531 (2004).   Thus, he has waived review of any claim that his
sentence was improper in light of Booker or Blakely.

                                  - 2 -
           McNeil   next   assigns   error   to    the    district    court’s

two-level upward departure on the basis of extreme psychological

injury and conduct.   This claim was not precluded by the appellate

waiver.    We review a district court’s decision to depart from the

Sentencing Guidelines range for an abuse of discretion.              Koon v.

United States, 518 U.S. 81, 100 (1996); see also United States v.

Rybicki, 96 F.3d 754, 757 (4th Cir. 1996).          A district court may

depart from a guideline range if it identifies a factor that is an

encouraged basis for departure and is not taken into account by the

applicable guideline.      See United States v. Brock, 108 F.3d 31, 34

(4th Cir. 1997).      The sentencing guidelines list as bases for

departure “extreme psychological injury” and “extreme conduct.”

U.S. Sentencing Guidelines Manual §§ 5K2.3 & 5K2.8 (2001).                Our

review of the record demonstrates both that Deputy Eric Bryan

suffered such psychological injury not otherwise accounted for by

the guidelines and that McNeil’s conduct was extreme within the

meaning of the guidelines.      Accordingly, we conclude the district

court did not abuse its discretion in departing upward under the

sentencing guidelines.

           In his final claim, McNeil argues the district court

erred in awarding restitution to his victim, Deputy Bryan, North

Carolina   Victim/Witness     Services,   and     the    relevant    workers’

compensation insurance carrier. The Government argues the claim is

waived by the terms of its plea agreement.          We disagree, because


                                  - 3 -
neither the plea agreement nor the record of McNeil’s plea colloquy

discloses any discussion of a waiver of appellate rights with

regard to a restitution order.         Accordingly, we consider the claim

on its merits.

           Under the Mandatory Victims Restitution Act (“MVRA”), the

district court may order a defendant to pay restitution to any

victim of an offense of conviction.            See 18 U.S.C. § 3663A(a)(1)

(2000);   U.S.   v.   Newsome,   322    F.3d     328,   340   (4th   Cir.     2003)

(observing authority of district court to order restitution for

“all identifiable victims”).           An individual is a victim under

§ 3663A if he is “a person directly or proximately harmed as a

result of the commission of an offense.”                 § 3663(a)(2).        This

includes third parties otherwise responsible for the costs of

assisting a principal victim.          See United States v. Johnson, ___

F.3d ___, 2005 WL 526889 (4th Cir. Mar. 8, 2005) (citing United

States v. Cliatt, 338 F.3d 1089 (9th Cir. 2003)).             We conclude that

the district court’s order of restitution falls squarely within the

scope and the intent of the MVRA.          Accordingly, we deny this final

claim.

           We    affirm   the   judgment    of    the   district     court.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                        AFFIRMED



                                    - 4 -